UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

LAMEL JEFFERY, THADDEUS BLAKE, CHAYSE
PENA, on Behalf of Themselves and Others Similarly
Situated,
                                                                            NOTICE OF MOTION TO
                                                           Plaintiffs,      DISMISS

                              -against-                                     20 CV 02843 (NGG)(RML)


THE CITY OF NEW YORK, BILL DE BLASIO, Mayor
of New York City, Individually and in his Official
Capacity, ANDREW CUOMO, Governor of the State of
New York, Individually and in his Official Capacity, and
P.O.s JOHN DOE #1-50, Individually and in their Official
Capacity, (the name John Doe being fictitious, as the true
names are presently unknown),

                                                         Defendants.

----------------------------------------------------------------------- x


                 PLEASE TAKE NOTICE that upon the annexed Declaration of Assistant

Corporation Counsel Edward L. Murray, sworn to on December 10, 2020, the exhibits annexed

thereto, and the accompanying Memorandum of Law, dated December 10, 2020, the City of New

York (“City”) and Bill de Blasio, Mayor of the City of New York, individually and in his official

capacity (collectively, “City defendants”), will move this Court, before the Honorable Nicholas

G. Garaufis, at the United States Courthouse located at 225 Cadman Plaza East, Brooklyn, NY

11201 for an order pursuant to Rule of 12(b)(6) of the Federal Rules of Civil Procedure

dismissing the Complaint on the basis of plaintiffs’ failure to state a claim that the temporary

emergency curfew was invalid and plaintiffs’ failure to state a claim for false arrest and on the

basis that Defendant Bill de Blasio is subject to qualified immunity for enacting the temporary
emergency curfew, and granting such other and further relief as the Court may deem just and

proper.

          Dated: New York, New York
          December 10, 2020
                                         GEORGIA M. PESTANA
                                         Corporation Counsel of the City of New York
                                         Attorney for City Defendants
                                         100 Church Street
                                         New York, New York 10007
                                         (212) 356-4036

                                         BY: /s/ Edward L. Murray______
                                            Assistant Corporation Counsel




                                            2
